DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 7-14, and 17-26 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Teakell on 3/22/22.

The application has been amended as follows: 
In the Claims:
In claim 1:
A method to provide support within a wellbore, comprising: 
underreaming a section of the wellbore --with an underreamer-- at a depth spanning a layer of an unstable formation simultaneously with the drilling of a downhole portion of the wellbore such that the underreaming occurs while a drill bit is cutting through [[a subterranean 
deploying a bistable structure within the wellbore at the depth of the layer of the unstable formation; and
actuating an expandable packer within the bistable structure to expand the bistable structure in a radially outward direction from a longitudinal axis of the bistable structure, wherein the bistable structure comprises a sealing layer as an outer surface of the bistable structure, wherein the sealing layer is in contact with walls of the underreamed section of the wellbore upon expanding in the radially outward direction, wherein the sealing layer comprises a swellable elastomeric material and a reinforcing mesh, and wherein the elastomeric material is connected to the reinforcing mesh--; wherein the reinforcing mesh acts as a reinforcing layer that enables the sealing layer to span large gaps of perforations of the bistable structure when in an expanded state; wherein the swellable elastomeric material swells such that elastic recoil in the bistable structure is filled by the swellable elastomeric material--.

In claim 11:
A method comprising:
drilling a wellbore through a layer of an unstable formation; 
underreaming a section of the wellbore --with an underreamer-- at the layer of the unstable formation simultaneously with the drilling of a downhole portion of the wellbore such that the underreaming occurs while a drill bit is cutting through [[a subterranean formation]]--the downhole portion of the wellbore--; --wherein the underreamer is positioned uphole of the drill bit on a drill string;--
positioning a bistable structure in a collapsed state at a depth of the underreamed section of the wellbore;

drilling downhole from the layer of the unstable formation.

In claim 18:
A system to support an unstable formation in a wellbore, comprising: 
an underreamer configured to underream a section of the wellbore at a depth spanning a layer of [[an]]--the-- unstable formation simultaneously with the drilling of a downhole portion of the wellbore such that the underreaming occurs while a drill bit is cutting through [[a subterranean formation]]--the downhole portion of the wellbore--; --wherein the underreamer is positioned uphole of the drill bit on a drill string;--
a bistable structure, wherein the bistable structure is configured to expand within an underreamed [[portion]]--section-- of the wellbore from a collapsed state to an expanded state, and the bistable structure is stable in both the collapsed state and the expanded state; and 
a sealing layer positioned around the bistable structure, the sealing layer configured to prevent debris from the unstable formation from entering the wellbore; wherein the sealing layer is an outer surface of the bistable structure, wherein the sealing layer is configured to be in contact with the underreamed section of the wellbore upon expansion of the bistable structure; wherein the sealing layer comprises a swellable elastomeric material and a reinforcing mesh, 

In claim 21:
The method of claim [[1]]--18--, further comprising positioning the bistable structure in the collapsed state at the depth of the underreamed section [[of the]] --by-- using a wireline.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/23/22